                           Case 1:19-cv-10219-PBS Document 10 Filed 09/12/19 Page 1 of 2
                                                        PROCESS RECEIPT AND RETURN
U.S. Department of Justice                                                                          See Instrnctionsfor "Service ofProcess by the US. Marshal"
United States Marshals Service                                                                      on the reverse of this form.

PLAINTIFF


DEFENDANT




---------------------------
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW:

                                                               A                    / _        .I
                                                                                                                      - 1 Number of process to be
                                                                                                                          served with this Form - 285                     /

         f l Bl;y\ewi..
                  ()
                        ,l.(:,Jnrtu-s ~;c-
                                      g;; h i ,i
                                                                   ,
                                                                          "'i:?I·
                                                                           IO~
                                                                                          .   )6 '2H ).J"ia,, J
                                                                                               \. 0
                                                                                                                  ~---------ji-----
                                                                                                           """"-'--
                                                                                                                      li   Numberof~arties to be
                                                                                                                           served m this case                             (

                                                                   M..ft-- o,t §~                                       •-------+-.. . .---·- -
            L          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ • Check
                                                                     1
                                                                             for service
                                                                       onU.S.A.                                                 ~                         u:.i--
                                                                                                                                                                          '('_/
                                                                                                                                                                          ~




                                                                                                                           TELEPHONE NUMBER
                                                                                                    ~AINTIFF
                                                                                                    0 DEFENDANT            L/o/, 1/L,3 -5i76
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total    Total Process District               District                                                                                          Date.
number of process indicated.                         of Origin              to Serve
(Sign only first USM 285 if more
than one USM 285 is submitted)                         No.~                 No.3K"
I hereby certify and return that I D have personally served, D have legal evidence of service,     have executed as shown in "Remarks", the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

D   I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

Name and title of individual served (if not shown above)                                                                                     A person of suitable age and dis-
                                                                                                                                        0
     ~ 'l         ~                                            l 1 (X;)                                                                      cretion then residing in the defendant's
                          ,._ 1tHA-                        0                                                                                 usual place of abode.
Address (complete only ifdifferent than shown above)                                                                                    Date of Service            Time

                                                                                                                                                                                       pm




    Service Fee       Total Mileage Charges   Forwarding Fee           Total Charges           Advance Deposits       Amount owed to U.S. Marshal or                Amount of Refund
                      (including endeavors)

\:cD. CC>             3c).                                             \Loo,\lo
REMARKS:




PRIOR EDITIONS                                                                                                                                     FORM USM-285 (Rev. 12/15/80)
                                                     1. CLERK OF THE COURT                                                                              (Instructions Rev. 12/08)
MAYBE USED
                            ---=--·-.-
                           llW-4
          Case 1:19-cv-10219-PBS Document 10 Filed 09/12/19 Page 2 of 2                                          -
     INSTRUCTIONS FOR COMPLETING USM-285, PROCESS RECEIPT AND RETURN

•   The Form USM-285 is a five-copy form set designed as a control document for process served by a U.S .
    Marshal or designee. Process may include, but is not limited to, a summons and complaint, subpoena,
    writ, or court order. The United States Marshals Service (USMS) is authorized by law (28 U.S.C.
    § 1921) to charge fees for the service of process. The amount of fees charged is established by regulation
    (28 C.F.R. § 0.114). Except in cases where the litigant has been granted permission by the court for
    waiver of prepayment of fees and costs, the USMS must request advance payment of the estimated fees
    and expenses for service of process.

    Please type or print legibly. Submit one copy of the Form USM-285 and one copy of each process for
    each individual, company, corporation, government agency, etc., to be served or property to be seized.

    In cases where the court has directed the USMS to effect service of a summons and complaint upon
    an officer or agent of the United States Government, submit a copy of the summons and complaint
    and Form USM-285 for each officer or agent upon whom service is desired. Submit two (2) additional
    copies of the summons and complaint for service upon the Government of the United States. The U.S.
    Marshal or designee will serve one copy upon the U.S. Attorney and will forward the other copy to the
    Attorney General of the United States. (When the applicable box is checked, completion of the final
    signature block by the U.S. Marshal or designee certifies service on the U.S. Attorney and the U.S.
    Attorney General, regardless of whether other defendants on the summons were served). Failure to
    provide sufficient copies will delay service of the summons.

    Mark all applicable check boxes and use the "Special Instructions" to advise of any information that
    will assist the USMS in expediting service. You are responsible for providing accurate and sufficient
    information that will identify the individual or entity to be served or the property to be seized.

•   If more than one item of process and Form USM-285 is submitted on a single case, the U.S. Marshal
    or designee will receipt for all of them on the first Form USM-285. You will receive for your records
    the "Acknowledgment of Receipt" copy for all the USM-285 forms you submit. When the process is
    served, you will receive the "Notice of Service" copy. This copy will be identical to the return to the
    Clerk of the U.S. District Court.

•   Upon completion of all services, you will receive a "Billing Statement" copy of Form USM-285. You
    should return this "Billing Statement" copy to the USMS, together with your payment, in the form of
    a certified or bank check payable to the U.S. Marshal, for any amounts still owed. Alternatively, the
    USMS will accept cash. The USMS will not accept personal checks:

•   Ad~itional USM-285 forms may be obtained, without cost, from the Clerk of the U.S. District Court,
    U.S. Man,;hal 1 or printed from http://www.usmarshals.gov/process/usm 285.pdf.
